9015/'0'0£

IN THE TEXAS COURT OF CRIl\/[INAL APPEALS

 

Ex Parte )(
Charles F. Satterfield )(
.-A. ““l.c;?n£?:@.-ne ,,},£
)( Cause No. la (aqu 7" 14
Vs. )(
)(
State of Texas )(

APPLICANT§ RESPONSE TO THE STATE’S PROPOSED
FINDINGS OF FACTS AND CONQLUSIONS OF LAW

TO THE HONORABLE JUDGES OF SAID COURT:

 

and Conclusions of Law and would move this Court to consider the issuespresented
granting the relief to which Applicant is entitled and would show the Court the
following:

I.
Applicant collectively and categorically denies each and every issue presented in the

State’s Findings of Fact and Conclusions of Law.

II.
On the State’s own pleading, an Affidavit was developed by Charles Guidry, Attorney at

Law, who represented Applicant before the 288th Judicial District Court. Said Affldavit

of Facts was sworn to and notarized, and thus becomes evidence to be considered

__TA) 'M-¢éw 070 lie 405001/1( 0»/%£0¢/ [)/¢/(liul'dl(m/y 5'}¢4” r/éhj' lv\ /{/> gle/;?/al/‘ %¢¢ >LA@

r.. 1.,` .,`1.‘1.,. m,i,.; A. 1`-\.. ..' ... ,.; -.'- . .- --
m $`i'¢$"-:z» ..'§,\» =_. 2 -'5222‘ £2.1323295>):‘:~, -§§§®ZE&:§;“ §s&v)€z&:(-.Ev§:)§:$§“ »:)'£»S‘s$§$l?).>)‘;‘ :25::1122:,~=?>§>35;)®.1.\ :‘11.1§22‘;~ -'15)3'-

cannot truthfully state that Mr. Satterfleld fully understood the range of punishment and

;:~ ~2+'¢»

't"fle consequences o'i"t`n's p"fea '('Affi'davi't #w, page 51 ffowever, 't"t`le `S'tate argues that the
said Affrdavit pleading was not sufficient to overcome the adversarial process of the issue
,P//sew'h>¢i, 44 )/_Zmd 091¢¢»/1 Jv ~H;js ana /./1 [;%///y %l< */¢¢ flaw f 0 ,Ag’)M/} ,L) ha

-',s>sc*§:);';'."e»é. 1 -' ,s*lm=.~t:skj*wt§=te-:kkseré§éw§ wra¢k‘*y~a§k§=t'}ec-=€=§sa*ta% é§§;zesa\§=te'=tasc

Response con’t

lnrlir‘.i l _ ` fine nf`_f` i jmnnrtan _i__gg_up_ _ h l'\P. Qfat _ .2 nm_igmiggummj_g£%m_gjj&m“bvf\
becomes evidentiary in nature, and then cry “foul” when they don’t get the answer they

anticipated

IV.
Applicant’s plea before the Court was not voluntary and respectfully asks this Court to

'G'ran`t‘ him file re’i‘ieftb which the i`s entit’i`ed`.

V.
It has long been established in the Courts that Pro Se litigants can not be held to the

strict guidelines afforded to licensed, professional attomeys. The absence of any Case
Law should not prevent this Court from weighing the issues presented before it fairly

and judiciously.

' 1/
VI. "
Applicant has overcome the presumption of regularity concerning his guilty plea. :YiBy the

State’s own Proposed- Order,. signed and ORDERED by the trial Judge.» Applicant’s »
Attomey Charles Guidry stated that Applicant’s plea was not voluntary and the applicant
was not aware of the consequences of his plea.

VII.
Page 7, item number 39 of the State’s Proposed Findings of Facts and Conclusions of

Law states that the applicant fails to show a plea agreement existed',_ including any form

of Probation. If this were true then why was the issue addressed by a visiting Judge

shown in the record in the Court’s Docket sheet.

VIII.
Applicant has limited access to the internal administrative workings of the Texas

Department of Cr`im`inal ]ust`ice, or to the Harr`is County Sher`itt"’s O'tfice. At`best
Mponse con’t

trrqutrresrrraéte try nppttearrc were either wrrted" types ssed' mortg; rrev er~mrsw erred
Applicant’s other attomey, Randy Schaffer cut the Applicant off over a fee dispute

mri /¢éaseV/» rep~sw/ ,4§0/4¢»"} uh¢/?l/ /£/ 154 §_/>pa/{/ flsa/iv of m

seed rrerdsedt e seprresre:rtr#~»; t steam aaatr`r‘ the flee deterred sresretrare;r‘g ee.e- Ear‘tébtt #rCQA~

lr'j.a

Email received by Applicant from Randy Schaffer. Applicant had already paid him

$_26.., 700._00 in fees._ FQr Sc_haffer to cut Ar,).r,)lic_ant off as he did was unethicalr and did
cause Applicant denial of access to the courts as Applicant relied heavily upon

Schaf`fer’s representation In Ruiz v Estelle it was clearly defined how such actions by
attorneys establishes a denial of access to the courts, indeed to his own paid attomey.
This Court, on its own requests can obtain the procedure for “new intake” prisoners at the
Holliday Unit of the TDCJ-lD which will show that new intake prisoners can not have

access to the law library until they complete the intake process. The additional 26 days

 

""7‘: 1
should be considered in Applicant’ s claim of being denied of access to the Cou.r.ts for the

purpose .of`developing and filing a Motion for §hock Probation.

IX.
ln the States’s Proposed Conclusions, page 9, item 4, it states that the Applicant fails to

present any arguments or evidence that 'G"uid‘rys actions f€i’r' outside or"‘prevaiii'rrg
professional norms, ln the context of his Original Application for Writ of Habeas Corpus
»GW/¢" `“3;‘” 11' '1'1"1*\5’»'1"6“*‘1"1",`\'5"?""'},

under Affidavit stated he could not say for certain Applicant’s plea was voluntary and

that he understood the consequences of his plea. lt is paramount for an attorney to ensure

that a defendant pleas guilty knowingly, voluntarily, and that he knows the consequences

oi`his actions before the Court. Because this was breached Applicant should be afforded

relief.

"R_espmrse cent
WEHEREFORE, premises considered, Applicant prays that this Honorable Court

take ]udicial Notice of the issues raised in his Original Application for Writ ofHabeas
Corpus, his answers to the State’s Proposed Order and to this Response, GRANTING the

rei3te1` to which Prpp`i*i'c‘"rt“rs erri*it‘i‘e'd

'\' -
SO MOVED A'ND PRAYED ON riner ZO HDAY or &i¢m,~gj ,2015.

Respectfull Submitted;

 

 

cH§riesF. sane'rneid \ Pro se

Applicant

IN THE TEXAS COURT OF CRIMINALAPPEALS

EX PARTE Cause NO. l£i?§.@iz_“_!l____

CHARLES SATTERFIELD

ADDENDUM TO APPLICANT’S RESPONSE

'To the Honorable Judges of Said Court:

COMES NOW,r Charles Satterfield,r Applicant in the above entitled and numbered
Cause and submits this his ADDENDUM to his Response to the State’s Proposed

Findings of Facts and Conclusions of Law, and would show the Court the following:

On the motion by the State, Attomey for Defendant, Mr. Charles Guidry stated in his
Affidavit, that State had breached it’s agreement with the defendant by not honoring
the agreement to not recommend any sentence nor would they recommend a sentence.
They broke that promise when they recommended prison time before the Court. This

Breach in the agreement entitles Applicant to relief by this Court.

So moved and prayed on this &O§H, day of ,2015.

MMQ

Charles F. Satterfield /Applicant
Pro Se

mt_.,__1.._.'Ihe_S,chaffer.EirrnA.,,___. _ , ,'

ccw'#/

F‘rorn: Charles Sat\ertield ohasaait-:Sj.-’yanoo.com
Sub;'eet: Fw: Fwd:
Date: May 2, 2014 at 3:57 PM
To: Me stacy/t 968@3'111333.€0¢11

saw aaa witt

On Wednesday, October 16, 2013 12:20 PM, Charies Sattert`le|d  wrote:

 

Sent from Yahoo! Mail for Windows 8

----- Forwarded Message ---~-

From: The Schaffer Firm 
Sent: Thu, Aug 9, 2012 at 8:04 AM

To: 

Subject:

I do not accept your apology. The entire fee was due three months ago. You never deposited the
full amount required for expenses You always have an excuse for why you cannot pay what you
owe. It is clear from your letter of August l that your truck is more important to you than your
freedom.

If l had not fought for you at the bond revocation hearing, your bond would have been revoked,
and you would have awaited the outcome of the appeal in prison You showed your lack of
respect for me when you paid to fix your truck instead of paying me.

You have a lot of nerve to ask me how to retrieve your property from the police. I will not
communicate with you again until you have paid the $1,500 that is past due. l do not want to hear
any more excuses

Sincerely,

Randy Schaffer

 

 

1301 McKinney, Suite 3100
Houston, TX 77010
713-951-9555

Affidavit

My name is Stacy Satterfield and Charles Satterfield is my uncle. My uncle`was completely
unaware his appeal was up when he was arrested on October 10, 2012. The following are the
conversations l had with l\/|r. Shaffer or his staff after that.

l called |Vlr. Shaffer's office to find out what options my uncle had now that he had been
arrested, it took a few calls to finally have Mr. Shaffer speak to me. Upon returning my call Mr.
Shaffer chastised me for calling after my uncle was arrested, He then told me when the balance
of $1500 was paid he would state my uncle's options. l pointed out the amount was incorrect
and it was only $1300 and that l had already mail a $500 check to him for my uncle. Mr. Shaffer
was displeasesd that | disputed him on the amount and terminated the conversation. When Mr.
Shaffer found he was in error and l was correct about the amount owed he had his secretary call
to apologize for being so abrupt with me, he did not have the courtesy to apologize himself.
After the balance of $800 was paid l call Mr. Shaffer and the only thing he had to say was to go
any further and state my uncle's options there would be a $10,000 fee.

l feel that Mr. Shaffer has acted very unprofessional from the beginning l was the person who
first contacted him for my uncle. When l called him the first time to explain my uncle‘s situtation
and find out his fees he told me they were $10`,00`0. lVly uncle went with $`10,000 cash to retain
his services, at which time Mr. Shaffer said the fee was $Z0,000 plus $3,000 for expenses. l\/|y
uncle did retain Mr. Shaffer and then once my uncle had paid him in excess of 526,000 with only

 

 

" $1300"b'eing owed refused"to speak with`hih""i'ii`h"til"th`e`balé`iiée was paid because it was a little
late. This was the time that my uncle's appeal ran out and he was taken to jail.

        

< _/ © d m?§\? §\\ C:::me“ 4 `M
ddw:jthitzm:r§ ssd/ij \"~Zbed ._dd;d@ddd` l(»ll QQ.C>! `:)

1
t
\

-l\£m: C\»:zt

 

(c:#\olosw DlQ/>rsz ~Gmo (l)O\/\i; O?/rq'rvm// firm

 

\

1
3)%252 c@c\ss arc nw Pz'roomc *lo +€rz S*b¢~l~ma§ O¢ Fec»fs P'N) /:oncl,crsiov\> 6'[:
LPVJ w\`li,\ rPri_"i»rroC~Mrv\-i-s. Pl€A$£ meet "FILEO'

 

Ar\i> alma ‘i'lm, 3 comm bribes `l”hi trt/roan

 

/
O--(Z `l“l/\i Courc:L win

 

era lLl'PlO\As

 

i>l1A6( f\oil-`r£¢ w\& arc `l“¢\c ji#`iu> dam (A)R.rl*.

 

linth L,/our Qe uouz,~l.qw\€ Arv\rO A*f‘l"t|/\`inQ/\ 'i'O til/015

 

.L\~l‘-l'\

 

 

 

`fbw/> 'l;tl, /

 

errata t warrant

 

 

va?l{c»¢>rr\-l’ logo 55